ALLOWANCE
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nicholas Stango on 06/04/2021.
Amend claims as follows:
	1.	 (Currently Amended) A gas turbine engine component assembly, comprising:
a first component having an inner surface, an outer surface opposite the inner surface, a cooling hole extending from the outer surface to the inner surface through the first component, and a receiving aperture extending from the outer surface to the inner surface through the first component;
a second component having a first surface and a second surface, the inner surface of the first component and the second surface of the second component defining an impingement cavity therebetween in fluid communication with the cooling hole for cooling the second surface of the second component;
a passageway portion including a first end, a second end opposite the first end, and an radially outward surface extending from the second end to the first end, the passageway portion extending from the first defining a flat

wherein the  cut-outs 
3.	(Currently Amended) The gas turbine engine component assembly of claim 2, wherein the passageway portion includes a passageway enclosed with the passageway portion, the passageway fluidly connecting the airflow in the airflow path proximate the outer surface of the first component to a combustion chamber located proximate the first surface of the second component.
6.	(Currently Amended) The gas turbine engine component assembly of claim 1, wherein:
the second component further includes cooling holes fluidly connecting the impingement cavity to a combustion chamber located proximate the first surface of the second component.
8.	(Cancelled)
10.	(Cancelled)
11.	(Currently Amended) A combustor for use in a gas turbine engine, the combustor enclosing a combustion chamber having a combustion area, wherein the combustor comprises:
a combustion liner having an inner surface and an outer surface opposite the inner surface wherein the combustion liner includes a primary aperture extending from the outer surface to the inner surface through the combustion liner and a receiving aperture extending from the outer surface to the inner surface through the combustion liner;
 combustion liner and the combustion area, the heat shield panel having a first surface and a second surface opposite the first surface, wherein the second surface is oriented towards the inner surface, and wherein the heat shield panel is separated from the combustion liner by an impingement cavity;
a passageway portion including a first end, a second end opposite the first end, and a first defining a flat 
an intermittent circumferential ring located in the impingement cavity and partially circumferentially surrounding the radially outward surface, wherein the intermittent circumferential ring defines a channel within the impingement cavity between the radially outward surface and the intermittent circumferential ring, wherein the intermittent circumferential ring includes cut-outs extending from a bottom of the channel to a top of the intermittent circumferential ring; and
wherein the  cut-outs
18.	(Cancelled)
20.	(Currently Amended) A grommet of a combustor for use in a gas turbine engine, the grommet comprising:
 an inner surface of a heat shield panel, the inner surface facing a combustion chamber, the passageway portion extending from the inner surface through
a gap defined between a radially outward surface of the passageway portion and the combustor liner;
a channel portion surrounding the passageway portion and adapted to receive an airflow from proximate an outer surface of the combustion liner through the gap,
wherein the channel portion, defining a channel, has at least one cut-out to introduce a cross flow into an impingement cavity defined between the combustion liner and the heat shield panel,
wherein the channel portion includes an intermittent circumferential ring located in the impingement cavity and partially circumferentially surrounding the 
wherein the intermittent circumferential ring defines the channel within the impingement cavity between the radially outward surface and the intermittent circumferential ring, wherein the intermittent circumferential ring includes the at least one cut-out
a flat portion of the radially outward surface that is oriented parallel with the second surface of the second component, wherein the flat portion is located radially inward of the intermittent circumferential ring within the channel, wherein the flat portion is configured to redirect the airflow in a lateral direction parallel to the second surface and through the at least one cut-out.
Allowable Subject Matter
Claims 1-3, 5, 6, 11-13, 15, 16 and 20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/              Primary Examiner, Art Unit 3741